

117 S480 IS: Main Street Tax Certainty Act
U.S. Senate
2021-02-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 480IN THE SENATE OF THE UNITED STATESFebruary 25, 2021Mr. Daines (for himself, Mr. Cassidy, Mr. Scott of South Carolina, and Mr. Portman) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend the Internal Revenue Code of 1986 to make permanent the deduction for qualified business income.1.Short titleThis Act may be cited as the Main Street Tax Certainty Act.2.Deduction for qualified business income made permanentSection 199A of the Internal Revenue Code of 1986 is amended by striking subsection (i).